Citation Nr: 1737066	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  00-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for status-post partial colonic resection for volvulus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974 and from July 1974 to December 1974 in the Air Force, and from December 1977 to June 1978 in the Marine Corps.  He had service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2000, the Veteran testified at a hearing held at the RO before a hearing officer, and a copy of that transcript has been associated with the electronic record.

In November 2004, July 2006, December 2008, October 2010, and January 2016,  the Board remanded the issue on appeal.

In a February 2016 rating decision, the RO denied entitlement to an increased rating for posttraumatic stress disorder (PTSD) and reduced the disability rating for low back strain with degenerative disc disease from 20 percent disabling to 10 percent disabling effective February 1, 2016.  Later in February 2016, the Veteran filed a timely notice of disagreement on those two issues.  In an August 2017 written argument, the representative noted that the RO has not issued a statement of the case.  VACOLS shows that the RO still has jurisdiction over those two issues and that the statement of the case is currently pending.  As such, the Board will not take jurisdiction of those two issues as the RO has not been afforded the opportunity to issue a statement of the case.  

The issue of entitlement to additional compensation benefits for two dependent children has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The weight of evidence is against findings that the volvulus was demonstrated in service; that there is a nexus between the current diagnosis of status-post partial colonic resection for volvulus and service, to include in-service treatment for gastrointestinal symptomatology and exposure to herbicide agents; and that status-post partial colonic resection for volvulus was caused or aggravated by the service-connected irritable bowel syndrome. 
 

CONCLUSION OF LAW

Status-post partial colonic resection for volvulus was not incurred in or aggravated by service and was not caused or aggravated by the service-connected irritable bowel syndrome.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated July and September 2002; June 2003; January, February, and April 2005; July 2006; December 2008; and May and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all available relevant medical records and evidence identified by the Veteran.  These records have been associated with the electronic claims file.  

The Veteran's service treatment records for his periods of service with the Air Force were forwarded to the Marine Corps in 1978.  Only one service treatment record from the Veteran's first period of service was associated with the service treatment records from his period of service in Marine Corps.  In June 2009, Camp Pendleton, where the records were sent, indicated that they did not have any of the Veteran's service treatment records.  Therefore, the majority of the service treatment records from his periods of service with the Air Force appear to be unavailable.  VA has a heightened duty to assist the Veteran in developing his claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

VA further afforded the Veteran an appropriate VA medical examination in September 2000, November 2002, October 2005, June 2009, and March 2014, with regard to his colon resection claim.  Pursuant to the January 2016 remand, the RO obtained a medical opinion in June 2016.  In the August 2017 written argument, the representative stated that the June 2016 medical opinion did not adequately address whether a functional disorder such as irritable bowel syndrome aggravates a mechanical disorder such as volvulus.  The VA doctor stated that in essence that based on the medical literature functional disorders such as irritable bowel syndrome do not aggravate mechanical disorders such as volvulus.  Therefore, the VA doctor adequately addressed the matter of aggravation.

In short, the VA complied with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases does not include volvulus.  38 C.F.R. § 3.309(e).  
 
Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F..3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

VA and private treatment records as well as VA examination reports reflect that the Veteran had a sigmoid volvulus for which he underwent a colon resection with a temporary colostomy and that subsequently reanastomosed.  Therefore, Hickson element (1) and Wallin element (1), current disability, is satisfied.

The Veteran's service records confirm that he served in the Republic of Vietnam.  Hence, the Board presumes that the Veteran was exposed to herbicides in service.  

In a March 2000 statement, the Veteran's private doctor stated that he treated the Veteran in 1973, during his first period of active service, for pain and discomfort in the stomach and abdomen.  At the November 1977 entrance examination for the Veteran's period of active service with the Marines it was noted that the Veteran had had a history of indigestion.  A gastrointestinal disorder was not diagnosed on that entrance examination.  In December 1977, the Veteran complained of stomach pain.  The assessment was rule out gastroenteritis.  In February 1978, the Veteran was treated for loose stools, nausea, and slight stomach cramps.  Thus, Hickson element (2), in-service disease or injury, is met.

As for Hickson element (3), medical nexus, the Veteran's private doctor did treat the Veteran during his first period of active service for pain and discomfort in the stomach and abdomen.  In his March 2000 statement, the doctor indicated that he thought the symptoms were due to stress and possibly related to service in Vietnam.  That doctor, however, did not relate a current gastrointestinal disorder, such as volvulus, to active service.  Therefore, his statement is not competent medical evidence relating the current postoperative residuals of a partial colonic resection for volvulus to active service.  The Board also notes that the irritable bowel syndrome has been related to active service.

The October 2005 VA examiner opined that the Veteran's current symptoms were irritable bowel syndrome and that these symptoms are a continuation of in-service complaints.  He opined that the episodic volvulus is more likely than not a separate problem "not related."  The VA examiner who conducted the July 2009 and March 2014 VA examinations stated in a May 2016 medical opinion that there is less than a 50 percent chance that the Veteran's status postoperative partial colon resection for volvulus is related to active service, to include herbicide exposure.  The examiner's basis was that the data in the claims file did not support such a conclusion and that there is not a known nexus between herbicides and volvulus.  Hence, Hickson element (3), medical nexus, is not established.

In an August 2002 statement, the Veteran said that his private doctor related his gastrointestinal disorder to exposure to chemicals, germs, and the environment in general in Vietnam.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, the Veteran's assertion about what his doctor purportedly said is not competent medical evidence.  Moreover, the March 2000 statement from the Veteran's private doctor does not contain the specifics that the Veteran claims in his August 2002 statement.

Turning to secondary service connection, service connection is in effect for irritable bowel syndrome.  Therefore, Wallin element (2), service-connected disability, is met.

The March 2014 VA examiner opined that there is no disability of status postoperative partial colon resection that is proximately due to the irritable bowel syndrome.  The examiner's basis was that there is no known clinical association between volvulus and irritable bowel syndrome because volvulus is a mechanical disorder whereas irritable bowel syndrome is a functional disorder.  That examiner prepared the May 2016 medical opinion in which he stated that there is less than a 50 percent probability that the Veteran's volvulus was caused or aggravated by the irritable bowel syndrome.  The examiner's rationale was that based on the medical literature, functional disorders such as irritable bowel syndrome do not translate to cause or aggravate mechanical disorders such as volvulus.  

Thus, Wallin element (3), medical nexus, is not met.

The Veteran claims that the volvulus is related to active service and the service-connected irritable bowel syndrome.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the relationships between his volvulus and the following - in-service gastrointestinal symptomatology, in-service herbicide-agent exposure, and the service-connected irritable bowel syndrome - fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1,372, 1,733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, the Board again notes the March 2000 statement from the Veteran's treating private doctor indicating that when he treated the Veteran for pain and discomfort in the stomach and abdomen in 1973, he thought the symptoms were due to stress and possibly related to service in Vietnam.  That treating doctor did not specifically relate the volvulus to the service-connected PTSD, and there is no other competent medical evidence of record in the 17 years since this statement suggesting such a relationship.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that the volvulus was demonstrated in service; that there is a nexus between the current diagnosis of status-post partial colonic resection for volvulus and service, to include in-service treatment for gastrointestinal symptomatology and exposure to herbicide agents; and that status-post partial colonic resection for volvulus was caused or aggravated by the service-connected irritable bowel syndrome.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for status-post partial colonic resection for volvulus, and it is denied.


ORDER

Entitlement to service connection for status-post partial colonic resection for volvulus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


